Case 2:18-cv-01645-MRH Document 1 Filed 12/11/18 Page 1 of 6


         IN THE UNITED STATES DISTRICT COURT
      FOR THE WESTERN DISTRICT OF PENNSYLVANIA




                                CIVIL ACTION




                                No. _______________




           DEFENDANTS' NOTICE OF REMOVAL
        Case 2:18-cv-01645-MRH Document 1 Filed 12/11/18 Page 2 of 6


     Pursuant to 28 U.S.C. §§ 1332, 1441, and 1446, Defendant NUOVA ARGO

FINANZIARIA S.p.A ("NAF"), by and through its undersigned counsel, with the

consent of all other served Defendants, hereby give notice of removal of this action,

captioned LCV Capital Management LLC, v Nuova Argo Finanziaria S.p.A., et. al.,

Case No. GD-18-013774, Court of Common Pleas of Allegheny County,

Commonwealth of Pennsylvania ("Court of Common Pleas"), to the United States

District Court for the Western District of Pennsylvania. Pursuant to 28 U.S.C.

§ 1446(a), Defendants provide the following statement of the grounds for removal:

                                   BACKGROUND

   1. Plaintiff LCV Capital Management, LLC (“LCV”) commenced the above

captioned civil action in the Court of Common Pleas by filing a complaint on

October 23, 2018 (the "Complaint" or "Compl."). Plaintiffs' Complaint falsely

claims that Defendants defrauded Plaintiff in connection with the sale of a

business to a company owned and controlled by Plaintiff and seeks in excess of

seventy five thousand dollars in damages. See Compl. ¶¶19-26.

   2. Defendant NAF was served with a copy of the Complaint on November 20,

2018. Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders

served on Defendants are attached hereto as Exhibit A. A copy of the state court

docket is attached hereto as Exhibit B.

                            VENUE AND JURISDICTION

   3. Venue is proper in this Court pursuant to 28 U.S.C. §§ 118(a), 1441(a), and

1446(a) because the Court of Common Pleas, where the Complaint was originally

filed, is a state court located within the Western District of Pennsylvania.

                                            2
         Case 2:18-cv-01645-MRH Document 1 Filed 12/11/18 Page 3 of 6


     4. As shown below, this Court has subject matter jurisdiction under 28 U.S.C. § 1332(a)

because (1) there is complete diversity of citizenship between Plaintiff and Defendants, (2) the

amount in controversy exceeds $75,000, exclusive of interests and costs, and (3) all other

requirements for removal have been satisfied.

                                           ARGUMENT

I.      Removal of This Action Is Proper Based on Diversity Jurisdiction

     5. This Court has original jurisdiction over this action pursuant to 28 U.S.C. § 1332.

Diversity jurisdiction exists where (1) the suit is between citizens of different states and (2)

the amount in controversy exceeds $75,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(a).

     6. In accordance with 28 U.S.C. § 1446(b)(2)(A), all Defendants who have been properly

served in this action join in its removal to this Court.

     A. Complete Diversity of Citizenship Exists Between Plaintiff and Defendants

     7. Plaintiff LCV is a Pennsylvania limited liability company with its principal place of

business in Pittsburgh, PA. CompI. ¶ 1.

     8. Defendants NAF, Compagnia Italiana Energia S.p.A (“CIE”) and Deloitte and

Touche S.p.A. are all companies formed under the laws of Italy with their principal

places of business in Italy. Compl. ¶¶ 2, 3.

     9. Because Defendants are aliens and are not citizens of Pennsylvania, complete diversity

exists among the parties to this action.

     B. The Amount in Controversy Exceeds $75,000

     10. The amount in controversy requirement of 28 U.S.C. § 1332 is also satisfied.


                                                 3
        Case 2:18-cv-01645-MRH Document 1 Filed 12/11/18 Page 4 of 6


Where federal jurisdiction is based on diversity of citizenship, the amount in

controversy must exceed $75,000, exclusive of interest and costs. See 28 U.S.C.

§ 1332(a). While Defendants deny that Plaintiff is entitled to any relief, monetary or

otherwise, Plaintiff seeks millions of dollars in alleged, as well as punitive damages

and interest. Compl. ¶ 22. This alleged amount is clearly in excess of the $75,000

threshold.

    C. This Notice of Removal is Timely Filed.

   11. A defendant has thirty (30) days from the date it was formally served with an

"initial pleading setting forth the claim for relief upon which such action or proceeding is

based" to file a notice of removal. 28 U.S.C. § 1446(b)(l); see also Murphy Bros., Inc. v.

Michetti Pipe Stringing, Inc., 526 U.S. 344, 347-48, 354 (1999); McElhone v. Beazer East,

Inc., Civil Action No. 06-1111, 2011 U.S. Dist. LEXIS 45401, at *8 (W.D. Pa. April 27,

2011). Defendant NAF received the Complaint through service of process in Italy on

November 20, 2018. Because NAF is filing this Notice of Removal on December 11, 2018,

which is within thirty days of purported service, removal is timely.

    D. All Defendants, Who Have Been Properly Served in This Action Consent to it’s
       Removal.

   12. For purposes of removal based on diversity jurisdiction under 28 U.S.C. § 1332(a) and

pursuant to 28 U.S.C. § 1446(b), all defendants who have been properly joined and served

must consent. Defendants NAF and Deloitte were served, and they consent to removal.

CIE is represented by the undersigned counsel and, although it has not yet been

served, it will also consent to removal.

                                             NOTICE

   13. Finally, pursuant to 28 U.S.C. § 1446(d), Defendants are filing written notice of this

removal and a copy of the Notice of Removal with the Prothonotary of the Court of Common


                                               4
        Case 2:18-cv-01645-MRH Document 1 Filed 12/11/18 Page 5 of 6


Pleas and will serve a copy of this Notice of Removal, and its attachments, on all parties to the

removed action.

                                RESERVATION OF RIGHTS

   14. By filing this Notice of Removal, Defendants are not waiving any defense that may be

available to them, and reserve all such defenses, including, but not limited to, service of

process, the sufficiency of process, jurisdiction, and venue. If any question arises as to the

propriety of the removal to this Court, Defendants request the opportunity to present a brief

and oral argument in support of their position that this case has been properly removed.

                                        CONCLUSION

WHEREFORE, Defendants hereby remove this action from the Court of Common Pleas of

Allegheny County, Pennsylvania, to the United States District Court for the Western District

of Pennsylvania.

Dated: December 11, 2018

                                                    Respectfully submitted,

                                                    /s/ Jeremy D. Engle
                                                    Jonathan D. Marcus (PA ID 312829)
                                                    jmarcus@marcus-shapira.com
                                                    Jeremy D. Engle (PA ID 324008)
                                                    engle@marcus-shapira.com

                                                    MARCUS & SHAPIRA LLP
                                                    35th Floor, One Oxford Centre
                                                    301 Grant Street
                                                    Pittsburgh, PA 15219
                                                    Telephone: (412) 471-3490
                                                    Facsimile: (412) 391-8758
                                                    Counsel for Nuova Argo Finanziaria S.p.A




                                                5
           Case 2:18-cv-01645-MRH Document 1 Filed 12/11/18 Page 6 of 6


                                 CERTIFICATE OF SERVICE

        I hereby certify that on December 11, 2018, a true and correct copy of the foregoing was

 electronically filed and served on the following:

 Via hand-delivery

 Prothonotary
 Allegheny County Court of Common Pleas
 Allegheny County Courthouse, Room 114
 436 Grant Street
 Pittsburgh, PA 15219


Via U.S. Mail

Bruce E. Stanley
Alicia Schmitt
STANLEY & SCHMITT PC
2424 Craftmont Avenue
Pittsburgh, PA 15205
Counsel for Plaintiff LCV Capital Management, LLC

Michael J. Dell
KRAMER LEVIN NAFTALIS & FRANKEL LLP
1177 Avenue of the Americas
New York, New York 10036
Counsel for Deloitte & Touche S.p.A.

                                                     /s/ Jeremy D. Engle
                                                     Jeremy D. Engle
